Citation Nr: 0326067	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for retina macular scarring 
of the left eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from June 1961 to October 1961 
and from November 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO denied this claim.  

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as the claim was filed after the 
date of passage of this law, November 9, 2000, and it does 
not appear that the VCAA was applied during the initial 
adjudication of the claim.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claim, or as to 
whether VA or the veteran was responsible for providing the 
needed evidence.  The record does not show that the veteran 
was notified of the VCAA prior to the matter being certified 
to the Board.  The Board notified the veteran by letter 
mailed in January 2003 (erroneously date-stamped "Jan 03 
2002") of the VCAA, to include the evidentiary obligations 
of VA and the veteran.  That letter notified the veteran that 
treatment records from Dr. Morgan, and identification of the 
doctor that the veteran reported had told him that the eye 
disorder was related to a virus contracted during the 
veteran's 20s, were needed.  

More recent caselaw mandates that the veteran's claim be 
remanded for two reasons.  First, inasmuch as the VCAA 
notification letter sent by the Board was accomplished 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2), 
that regulation was invalidated by Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  Second, the veteran has a 
statutory right to one year to submit information or evidence 
in response to any VCAA notification, and that one-year 
period has not yet passed, nor has he otherwise waived his 
right to that response period.  Id.; see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir., Sept. 22, 2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

In an effort to comply with the duty to assist, the Board has 
reviewed the claims file and identified the following 
deficiencies.  

First, the records of treatment obtained at Emory University 
indicate that Dr. Morgan referred the veteran to that 
facility.  As it is, the record does not identify Dr. Morgan 
sufficiently to attempt to obtain any pertinent medical 
records that that physician might possess.  Consequently, the 
veteran should be asked to provide further identification of 
that physician and complete an authorization for release of 
any pertinent records in that physician's possession.  
Second, during the June 2002 Decision Review Officer hearing, 
the veteran testified that a doctor had advised him that the 
eye disorder was related to a virus the veteran contracted in 
his 20s.  No further information was provided as to the 
identity of this physician.  The medical records presently do 
not address whether the veteran's eye disorder is related to 
a virus.  

In summary, the veteran should be asked to identify fully Dr. 
Morgan and the physician who related the eye disorder to a 
previously contracted virus, as well as complete releases 
authorizing VA to request these records, so that these 
records can be obtained.

The only service medical records in the claims file are those 
that were submitted by the veteran in conjunction with his 
claim for compensation.  There is no indication in the claims 
file that the RO ever requested the veteran's service medical 
records, and this is a fundamental evidentiary deficiency 
that must be rectified.

Accordingly, the case is REMANDED for the following actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, primarily 
found at 38 C.F.R. § 3.159, are fully 
complied with and satisfied.  Also notify 
the veteran of what evidence, if any, he 
is to submit and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In particular, this notice should advise 
the veteran of the need to identify fully 
Dr. Morgan and the physician that 
indicated that his eye disorder was due 
to a virus contracted when the veteran 
was in his 20s, so as to permit the VA to 
attempt to request any pertinent 
treatment records.  Ask him to complete 
releases authorizing VA to request the 
records.

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir., Sept. 22, 2003).

2.  If the veteran completes releases for 
Dr. Morgan or any other physician, 
request the treatment records.  All 
records received in response to these 
requests should be associated with the 
claims folder.  All attempts to obtain 
records which are ultimately not obtained 
should be documented, and in accordance 
with the VCAA and 38 C.F.R. § 3.159, the 
veteran must be notified of the records 
VA was unable to obtain, briefly explain 
the efforts made to obtain such records, 
and describe any further action that will 
be taken with respect to his claim. 

3.  Contact the National Personnel 
Records Center, or any other appropriate 
government agency, and request the 
veteran's complete service medical 
records.  Any follow-up requests should 
be made as appropriate.

4.  Then, readjudicate the claim with 
consideration given to all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
adequate supplemental statement of the 
case.  Allow the appellant an appropriate 
period of time for response.



Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




